Order entered July 11, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00652-CV

                      CITY OF FORT WORTH, TEXAS, Appellant

                                              V.

                          ABDUL PRIDGEN, ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-15279

                                          ORDER
       Before the Court is appellees’ July 9, 2019 unopposed motion for an extension of time to

file their brief on the merits. We GRANT the motion and extend the time to August 20, 2019.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE